r




                                                          :          ,

                       .    .


                                                     .    .    .             .
                                                                                       .


               O&&E-   0~ TfiE A-&TORNEY                      GENERAL            OF ‘iJEWS

                                            AUSTIN                 :   ‘.: : _ A..
=a”-”       ~_~    -       ‘_ .” ‘.,   Y.    _:    .               ‘. .:,... .~,.:         : *.           . .,..
            a.73
                                                .                  . ..                           .
                                                                                                    t
                                                                                                  . .-*
        Eocorr,m3 mrlvor        3. .Psrklnz~
        colmty Atttcmoy         .~.      . :        _.                   _       - .       ..:
        oonzl1c;a County          .
        ooAzsles j Taxas’                      ._’       :..   .    :
                       .




                                                                                                                   .   .
.’
                                      -._         -.       --__-           -I




                                                                                                                                                    .
qonoreble       lxx&r            E.   Porklas,                                      PO@ ‘3                      .                                  .
            :                                                                   .                                                                 ‘.,
                                                                                                                                              :         ’
                .:           .




      .
                                             /   ,.
                                 :
                                                       .           ‘.i,
                                                                                                   :   /
                                 ”           ”                        *.
                                                                                        ..   --.
                                                                                                                    -. ixrdell,   T!U.ibcxs
                                                                                      . ..                 -_
                                        i.                                                                                        kssistan%




                         .
                     .